United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS        February 16, 2004
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-10525
                          Summary Calendar



                         ROBERT S. ORTLOFF,

                                               Petitioner-Appellant,

                               versus

         L. E. FLEMING, Federal Medical Center - Fort Worth,

                                                Respondent-Appellee.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                      USDC No. 4:02-CV-00749-Y
                        --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Robert Ortloff, federal prisoner # 19317-008, appeals the

denial of his 28 U.S.C. § 2241 petition for habeas corpus.       Ortloff

is seeking release on parole relative to his 50-year sentence for

several offenses that arose from the manufacture, mailing, and

injurious detonation of a pipe bomb, and his 40-month consecutive

sentence for possessing a silencer.     We AFFIRM.

     In 1999 the United States Parole Commission (the Commission)

continued Ortloff’s parole hearing for 15 years, although he was

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
parole-eligible, on grounds that he was a more serious risk than

the Commission’s guidelines appeared to indicate. A district court

in Wisconsin denied Ortloff’s 28 U.S.C. § 2241 habeas corpus

petition and the United States Court of Appeals for the Seventh

Circuit affirmed with an unpublished opinion.

     In February 2001, Ortloff received an interim hearing by the

Commission relative to the 15-year continuance.           The Commission

upheld this ruling, which was affirmed by the National Appeals

Board.   In September 2002, Ortloff filed a 28 U.S.C. § 2241 habeas

petition in the district court for the Northern District of Texas,

the denial of which is the subject of Ortloff’s present appeal.

     Ortloff contends that the district court reversibly erred

by dismissing the following claims as being successive and an abuse

of the writ. In his claim two, Ortloff challenged the Commission’s

determinations of fact, as described in its notice of action to

Ortloff.   In claim three, Ortloff asserted that the Commission’s

decision   in   his   case   was   unlawfully   tainted    by   political

overreaching of Senator John McCain.       His fourth claim asserted

that the Commission ignored the Sentencing Guidelines in making its

decision in his case.    In claim six, Ortloff generally challenged

the Commission’s decision as being unjust.        He also contends the

court erred when it refused to rule on his allegations of fraud by

the FBI during the investigative and prosecution stages, although

he did not allege this as a separate claim.      Ortloff has abandoned

his other habeas claims.

                                    2
       The specific limitations on filing successive 28 U.S.C. § 2255

motions and 28 U.S.C. § 2254 habeas petitions that were enacted as

28 U.S.C. § 2244(b) under the AEDPA do not literally apply to 28

U.S.C. § 2241 habeas petitions.       See Zayas v. INS, 311 F.3d 247,

256-57 (3d Cir. 2002).      However, this court has held that the

version of 28 U.S.C. § 2244(a) that was in effect prior to

enactment of the AEDPA bars successive 28 U.S.C. § 2241 petitions

that are based on the same claim.     See United States v. Tubwell, 37
F.3d 175, 177-78 (5th Cir. 1994). Accordingly, the present version

of 28 U.S.C. § 2244(a), which is very similar, applies to Ortloff’s

case.

       Ortloff’s specific habeas claims have all been fully litigated

in the Wisconsin district court and the Seventh Circuit Court of

Appeals.    Ortloff argues that he has raised claims that had become

ripe for review only since his 1999 parole hearing.       However, he

refers only to the work of a Department of Justice Task Force that

investigated allegations of wrongdoing by the FBI.           Although

Ortloff raised issues involving the Task Force in his previous

petitions, the instant habeas action is apparently the first he has

filed since learning that the Task Force found no wrongdoing in the

investigation of his case. Despite that finding, Ortloff continues

to assert that the FBI mishandled the evidence in the case against

him.    This assertion goes to the validity of his conviction and is

not properly asserted in an action under 28 U.S.C. § 2241.       See,

e.g., Ojo v. INS, 106 F.3d 680, 683 (5th Cir. 1997); 28 U.S.C. §

                                  3
2255.   Therefore the district court did not err by denying relief

on this claim, and on Ortloff’s other claims.

     Ortloff    contends   that   he   is    entitled   to    relief   because

the district court denied his request for appointment of counsel.

However, a petitioner serving a noncapital sentence has no right to

appointment of counsel in a habeas proceeding. McFarland v. Scott,

512 U.S. 849, 857 n.3 (1994).      Nor has Ortloff shown that the ends

of justice required that counsel be appointed for him.                      See

Schwander v. Blackburn, 750 F.2d 494, 502-03 (5th Cir. 1985).

     Ortloff    contends   that   he   is    entitled   to    relief   because

the district court abused its discretion by denying his request for

discovery.      The   district    court      held,   first,    that    he   was

not entitled to discovery because his motion therefor was not

properly before the court, due to           his failure to comply with the

local rules applicable to motions.          Ortloff does not contest this

ruling in his briefs.

     Ortloff argues that he is entitled to discovery because

his prison law library is inadequate.                He also asserts that

discovery may reveal that Senator McCain influenced the Commission

to take adverse action in his case, and he alleges that prison

personnel took unspecified relevant evidence from him.            This court

has held, in a 28 U.S.C. § 2254 case, that conclusional allegations

do not entitle a petitioner to discovery and that Rule 6 of the

Rules Governing Section 2254 Cases “does not authorize fishing

expeditions.”   Ward v. Whitley, 21 F.3d 1355, 1367 (5th Cir. 1994).

                                       4
There is no valid reason why the law should be different for

discovery in a 28 U.S.C. § 2241 habeas case such as this.

     Ortloff      contends     that    the   district   court    erred    by   not

providing   him    with   an   evidentiary     hearing.     He    asserts      that

a hearing is needed to resolve unspecified questions of fact

and that he has not had adequate access to legal materials.

However, a hearing is not required “when the record is complete or

the petitioner raised only legal claims that can be resolved

without the taking of additional evidence.”                Ellis v. Lynaugh,

873 F.2d 830, 840 (5th Cir. 1989).              Ortloff is not entitled to

an evidentiary hearing because he has not shown that there is a

factual dispute which, if it were resolved in his favor, would

entitle him to relief.         See Ward, 21 F.3d at 1367.         The district

court’s denial of all relief to Ortloff is due to be, and it is

hereby AFFIRMED.

     IT   IS   FURTHER       ORDERED    that   Ortloff’s   motions       for    the

appointment of counsel, and for the imposition of sanctions on the

appellee, are DENIED.

     AFFIRMED; MOTIONS DENIED.




                                         5